
	

115 S277 IS: Rural Telecommunications and Broadband Service Act of 2017
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 277
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2017
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish a Rural Telecommunications and Broadband Advisory Committee within the Federal
			 Communications Commission.
	
	
		1.Short title
 This Act may be cited as the Rural Telecommunications and Broadband Service Act of 2017.
		2.Rural Telecommunications and Broadband Advisory Committee
 Title I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
			
				13.Rural Telecommunications and Broadband Advisory Committee
 (a)EstablishmentThere is established within the Commission the Rural Telecommunications and Broadband Advisory Committee (in this section referred to as the Committee).
 (b)PurposeThe Committee shall— (1)provide advice to the Commission and reports to Congress with respect to policy issues relating to telecommunications services in rural areas, including advice and recommendations that would—
 (A)promote the deployment of advanced and next-generation telecommunications services in rural areas; and
 (B)advance the principles described in section 254(b); and (2)advise the Commission with respect to the impact that agenda items of the Commission could have on the provision of telecommunications services in rural areas.
						(c)Membership
 (1)Number of membersThe Committee shall be composed of not fewer than 5 and not more than 30 members. (2)AppointmentThe members of the Committee, other than the co-Chairs described in paragraph (6), shall be appointed by the chairman of the Commission with the concurrence of the senior commissioner of the Commission from the party of which the chairman is not a member.
 (3)RemovalA member of the Committee may be removed only upon the concurrence of both the chairman of the Commission and the senior commissioner of the Commission from the party of which the chairman is not a member.
 (4)TermsEach member of the Committee appointed under paragraph (2)— (A)shall serve for a term of 2 years; and
 (B)may be reappointed for additional terms. (5)Representation of membershipThe membership of the Committee shall—
 (A)be balanced with respect to the functions that the members of the Committee perform; and (B)represent a cross-section of interests in rural telecommunications policy, including individuals—
 (i)(I)with expertise in spectrum management and efficiency in rural areas; or (II)who have provided policy recommendations with respect to advancing the principles described in section 254(b), including, to ensure that next-generation telecommunications services are deployed in rural areas in a timely manner, experience in—
 (aa)offering recommendations; (bb)conducting studies, research, or reforms; and
 (cc)establishing new or novel approaches to policy or spectrum usage or licensing; and (ii)who have—
 (I)represented— (aa)telecommunications providers that serve rural areas;
 (bb)technology developers and manufacturers; (cc)Federal, State, regional, and local interests;
 (dd)national security interests; or (ee)entities that seek to protect consumers; or
 (II)worked in— (aa)academia; or
 (bb)the field of public safety. (6)Co-Chairs (A)AppointmentThe chairman of the Commission and the senior commissioner of the Commission from the party of which the chairman is not a member shall each appoint a co-Chair of the Committee.
 (B)RemovalEach co-Chair of the Committee may be removed only upon the concurrence of both the chairman of the Commission and the senior commissioner of the Commission from the party of which the chairman is not a member.
 (d)MeetingsThe Committee— (1)shall meet not less frequently than once every 4 months; and
 (2)may meet more frequently than as described in paragraph (1), as determined by the co-Chairs. (e)Reports (1)Annual reportThe Committee shall submit to the Commission, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Energy and Commerce of the House of Representatives an annual report that describes the activities of the Committee during the preceding year.
						(2)Servicing rural areas
 (A)In generalNot later than 1 year after the date of enactment of this section, the Committee shall submit to the Commission, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that defines, in accordance with the principles described in section 254(b), what constitutes a rural area that has access to telecommunications and information technologies and services.
 (B)UpdatesThe Committee may update the report submitted under subparagraph (A), as the co-Chairs determine is appropriate.
 (f)Advice on agenda itemsThe Committee may be called before the Commission to consider the impact of agenda items of the Commission on the provision of telecommunications services in rural areas.
					(g)Expenses
 (1)In generalMembers of the Committee shall not receive compensation, travel expenses, or a per diem for the work of the members of the Committee.
 (2)Use of electronic meansThe Committee shall use telecommunications services and electronic resources to the maximum extent possible to—
 (A)facilitate the work of the Committee; and (B)minimize the expenses incurred by the members of the Committee in performing the work of the Committee.
 (h)Applicability of FACASections 10 and 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee or the activities of the Committee..
		
